Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 29, 2014

                                       No. 04-14-00396-CV

                          IN THE INTEREST OF H.A.G., A CHILD,

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-PA-02990
                          Honorable Olin B. Strauss, Judge Presiding


                                          ORDER
        Appointed counsel is reminded that, by statute, this appeal is to take precedence over
other matters. TEX. FAM. CODE ANN. §§ 109.002(a), 263.405(a) (West 2014). Moreover, this
court is mandated to dispose of appeals involving termination of parental rights within 180 days
from the date the notice of appeal is filed. Accordingly, any delay in the filing of the record or
the brief encroaches upon our time for disposition.

        In this case, appellant’s brief was due July 16, 2014. Neither the brief nor a motion for
extension of time was filed. We therefore order appellant to file, on or before August 8, 2014,
the appellant’s brief and a written response reasonably explaining the failure to timely file the
brief. If the brief is not timely filed, we may abate this appeal and remand it to the trial court for
an abandonment hearing.


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court